Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 10/28/2022, with respect to the 35 U.S.C 102 rejection of claims 1-3, 7-8 and 10 are rejected as being anticipated by Barrett (US 20170126681),  claim 4 is rejected, with respect the 35 U.S.C 103 rejection as being obvious over Barrett, and Voelcker (US 9141442), claims 5-6 are rejected as being obvious over Barrett and Friedman (CA 2352948) and claim 9 is rejected as being obvious over Barrett, Clark (US 20070250905) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claim 1 recites the limitation " A method for authorizing a field value of a form field by means of a third-party field ".  However, the claim contains another recitation of displaying a form field for control authorization to view a field value of the displayed form field by means of “a third-party field” in the form and it is unclear as to what element the limitation was making reference. There is insufficient antecedent basis for this limitation in the claim thereby rendering the claim indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN101075254 (Yuan) which is included by applicant in the IDS submitted on 1/15/2020 in view of CN104715341(Cheng) which is included by applicant in the IDS submitted on 2/7/2022.

As per claim 1, Yuan discloses:
A method for authorizing a field value of a form field by means of a third-party field, comprising: selecting one or more grantees and selecting a form (See Yuan at Page 1 and 2 of 5, items A, B and C where granting a user “Row-level access control’ is disclosed. In a database. A database teaches the limitation of form data and a user teaches the limitation of a grantee. )
displaying a form field for control authorization to view a field value of the displayed form field by means of a third-party field in the form; (See Yuan at Page 2 item B3 where it is determined is a user has row level access to the)
selecting a third-party field from the selected form for the displayed form field wherein said selected third-party field comprises at least one option and authorizing a viewing permission of -the field value of the displayed form field of form data ( See Yuan at Page 1 of 5 item A,” set up a row level access control policy: opening database table for each of enabling the access control of row level increases delegation's level access control right row, is used for the access control right information of this delegation of record;”)
wherein the filed value of form data is configured to  correspond to the at least one option of the selected third-party field (See Yuan at Page 1 of 5 item B “authorize user's row level access rights: the access rights for database user is authorized corresponding line in the database table reach access type;”) 
	Yuan does not disclose:
wherein said one or more grantees comprises one or more roles, wherein one role is independent which is not a group or class, the one role is configured to be related to a user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain the viewing permission of the related one role or more roles

Cheng discloses:
wherein said one or more grantees comprises one or more roles, wherein one role is independent which is not a group or class, the one role is configured to be related to a user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain the viewing permission of the related one role or more roles (See Cheng at [0006] where the rights can be set regarding any period. See also Cheng at [0020]-[0026] where authority is assigned to different roles and from there to different individuals See also Yuan at page 5 of 5 where Peng Fei is described as being assigned the role of manager in the example. Peng Fei would constitute an independent individual prior to being assigned the role as it takes place in the example.)
Cheng and Yuan may not specifically disclose that the individual can only be related to one user only during a same period.
The MPEP states the following regarding rationales for determining obviousness:
[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” — Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success
To reject a claim based on this rationale ... [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that sometimes a role, such as a business leader or superuser of a system, may require a single person.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem that a role might be held by only one person;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan to include wherein said one or more grantees comprises one or more roles, wherein one role is independent which is not a group or class, the one role is configured to be related to a user only during a same period, the user is configured to be related to the one role or more roles, and the user is configured to obtain the viewing permission of the related one role or more roles, as taught by Chen.
The motivation to do so would have been to meet the requirements of fast effective authority management as taught by Cheng in paragraph 0005.

As per claim 3, Yuan in view of Chen discloses:
The method according to claim 1, wherein the role belongs to a certain department, the role is unique under the department, the role is authorized according to a work content of the role (See Yuan at pages 4 and 5 of 5 where in the example the user is authorized to view the pay slips of the workers from his own department by being provided database access at the row level as described in the rejection of Claim 1.)

As per claim 4, Yuan in view of Chen discloses:
The method of according to claim 3, wherein during cross-department transfer of the user, the user's relation to a role in an original department is canceled, and the user is related to a new role in a new department (See Yuan at Page 4 of 5 where it is stated that “[i]Jn actual applications, the autonomous access control of this database list row DBMS can combine with the autonomous access control based on the role, with configuration disparate databases role different row level access rights in database table . . .” and further describes creating the role of “manager of the quality section.” The text used to describe the role “manager of the quality section” in the system is held to teach the limitation of a unique role authorized according to work content represented by a unique numeral through its digital representation as understood by those of skill in the art in computer science. The limitation as claimed by the application is held to be taught by the “table level’ and “attribute level” of Yuan. “Each piece” as disclosed by Applicant is taught by the attribute level and “as a whole’ is taught by the table level. By teaching about the table level and beyond the table level, Yuan teaches the table level as well as the attribute level.)


As per claim 7, Yuan in view of Chen discloses:
The method according to claim 1, wherein when there is one grantee, displaying the viewing permission of the field value when the field value was authorized last time for the grantee as the viewing permission, and when there are two or more grantees, the viewing permission of the field value is not displayed. ( See Yuan at Page 4 of 5 at section C4 where it is stated that: Advantage of the present invention is: the present invention expands  on the basis of table level, the autonomous access control of attribute level; set up row level access control policy in database table; for the user authorizes row level access rights; realized the row level access control to the user; effectively protected the database row DBMS; overcome traditional database table level, the excessive shortcoming of the autonomous access control granularity of attribute level, database security is improved. The limitation as claimed by the application is held to be taught by the “table level’ and “attribute level” of Yuan. “Each piece” as disclosed by Applicant is taught by the attribute level and “as a whole’ is taught by the table level. By teaching about the table level and beyond the table level, Yuan teaches the table level as well as the attribute level.)

As per claim 9, the implementation of the method of claim 1 will execute the method of claim 1 including selecting an existing grantee. The claim is analyzed with respect to claim 1. 


As per claim 10, the implementation of the method of claim 1 will execute the method of claim 1 including to modify a field value  and authorization a modification permission (See Yuan at Page 3 of 5 where it is disclosed as follows “user's access rights (represented respectively read, upgrade, delete, whole operation permission.” This is held to teach at least viewing, modifying and other listed items.). The claim is analyzed with respect to claim 1. 

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Chen, and further in view of  Barrett et al (US PG-PUB No. 20170126681 A1) in view of Friedman et al (CA 2352948 A1).

As per claim 5, Yuan in view of Chen discloses:
The method of according to claim 1, wherein said third-party field (See Yuan at Page 1 and 2 of 5, items A, B and C)

Yuan in view of Chen does not disclose:
a time property field and a non-time property field, and the at least one option of said time property field is determined by an authorization operator; a field value of said non-time property field is determined by selection or determined automatically, and all candidate options determined by selection or determined automatically are being used as the at least one option  of the non- time property field

Barrett discloses:
a time property field and a non-time property field, and the at least one option of said time property field; a field value of said non-time property field is determined by selection or determined automatically, and all candidate options determined by selection or determined automatically are being used as the at least one option  of the non- time property field (Paragraph [0058]: The two fields “public viewable” 512 and “classified level” 514 (non-time property third party fields) indicate, respectively, whether a given record is publicly viewable to all users of the application server 112 and any classified level required to view the data of a given record. (e.g. "public viewable" field comprises options "true" and "false")).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan in view of Chen to include a time property field and a non-time property field, and the at least one option of said time property field; a field value of said non-time property field is determined by selection or determined automatically, and all candidate options determined by selection or determined automatically are being used as the at least one option  of the non- time property field, as taught by Barrett.
The motivation would have been to properly control time in associate with data stored. 

	Yuan in view of Chen and Barrett does not discloses:
third-party field comprises a time property field and a non-time property field, and the at least one option of said time property field is determined by an authorization operator

	Friedman discloses:
third-party field comprises a time property field and a non-time property field, and the at least one option of said time property field is determined by an authorization operator (In line 5 of page 26: Each permission field contains at least one clock-related permission (time property field). The clock-related permissions are parameters which control access to data based on information from the system clock, such as time and date information, or the speed of the system clock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan in view of Chen and Barrett to include a time property field and a non-time property field, and the at least one option of said time property field; a field value of said non-time property field is determined by selection or determined automatically, and all candidate options determined by selection or determined automatically are being used as the at least one option  of the non- time property field, as taught by Barrett.
The motivation would have been to make this modification in order to prevent unauthorized access to data, as suggested by Friedman et al (line 28-32 of page 25).

	As per claim 6, Yuan in view of Chen, Barrett and Friedman discloses:
The method according to claim 5, wherein the at least one option  of said time property field comprises one or more of the following: a time range from a time point, which is determined by going backwards from a current time for a fixed time length, to the current time- a time range from a start time to a current time-;_a time range from a deadline to a system initial time-;a time range from a start time to a deadline-;_a time range where a time field value is null, and a time range from a system initial time to a current time, and said time range from the system initial time to the current time comprises the time range where the time field value is null (Friedman et al discloses examples of different types of time property field from line lof page 26 to line 16 of page 27: Clock-related permissions include, for example, specifying how long (time range) a user may access the data by date, hour or minute: An example of a clock-related permission is specifying a date on which the data will no longer be available. A user would have access to the data until the expiration date (deadline) occurs (a time range from a start time to a deadline). e Yet another example of a clock-related permission is specifying an authorization date (start time) on which the data will become accessible (a time range from a start time to a current time). e Other examples of clock-related permissions include "no permissions” or "unrestricted use” (a time range where a time field value is null). e The clock monitor comprises computer code that, when executed, initiates the initialization of the clock monitor. If the permissions database is initialized (system initial time), then the current time value from step 1414 is compared to the stored time value in the stored time value field in the permissions database. If the current time value from step 1414 is earlier than the stored time value, the clock-related permissions are disabled, thereby preventing access to the data, step 1422 (a time range from a system initial time to a current time. One of the ordinary skills in the art would have been motivated to make this modification in order to prevent unauthorized access to data, as suggested by Friedman et al (line 28-32 of page 25)).

6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Chen and further in view of Barrett.

	As per claim 8, Yuan in view of Chen discloses:
Barrett et al further teach wherein display modes of the field value (See Yuan at Page 1 and 2 of 5, items A, B and C)

	Yuan in view of Chen does not disclose:
field value that does not have the viewing permission comprise: (1) displaying a field corresponding to the field value, but hiding the field value by using a hiding symbol

Barrett discloses:
field value that does not have the viewing permission comprise: (1) displaying a field corresponding to the field value, but hiding the field value by using a hiding symbol (Paragraph [0047]: the transformation module 218 replaces data for which the user 122 is not authorized to view with a predetermined identifier or null value that signifies that the user 122 is not authorized to view the data with a given field); and (2) displaying neither the field value nor the field corresponding to the field value (Paragraph [0047]: the transformation module 218 may include a list of the fields for which the user 122 is not authorized to view. These listed fields may be displayed to the user 122 via the user interface module 212 so that the user 122 is placed on notice that data exists for the listed fields but that the user 122 does not have sufficient authorization or clearance to view the data for the listed fields).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan in view of Chen to include field value that does not have the viewing permission comprise: (1) displaying a field corresponding to the field value, but hiding the field value by using a hiding symbol, as taught by Barrett.
The motivation would have been to properly control time in associate with data stored.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499